Case 1:19-cv-01940-TWP-DML Document 68-1 Filed 02/20/20 Page 1 of 3 PageID #: 384




                                   Exhibit 1
Case 1:19-cv-01940-TWP-DML Document 68-1 Filed 02/20/20 Page 2 of 3 PageID #: 385


     Jonathan P. Misny
     misny@mmmb.com




     January 23, 2020


     VIA FACSIMILE (888) 667-0028
     Verizon
     Attn: VSAT (Verizon Security Assistance Team)
     180 Washington Valley Road
     Bedminster, NJ 07921

     Re:     Andrew Perrong v. Golden Rule Insurance Company, et al., 1:19-cv-01940-TWP-DML,
             Plaintiff’s Objections to Subpoena to Verizon Wireless

     To whom it may concern:

     Plaintiff Andrew Perrong hereby makes the following objections to the subpoena issued to Verizon
     Wireless by Defendant Golden Rule Insurance Company (“Golden Rule”) on or around January 10,
     2020 setting forth a response deadline of February 10, 2020.

     The subpoena is an attempt to obtain information that the Plaintiff has already objected to
     producing. This action under the Telephone Consumer Protection Act (“TCPA”) involves the
     Plaintiff’s complaint that he received a single unsolicited phone call on April 11, 2019 from or on
     behalf of the Defendants, using an automatic telephone dialing system (“ATDS”), to the Plaintiff’s
     cellular telephone, without his consent, much less his prior express written consent as required by
     the TCPA. Accordingly, as an initial matter, Plaintiff objects to the purported “Relevant Period” of
     January 1, 2019 through the date of the Subpoena as overly broad. The proper “Relevant Period”
     is the month the Plaintiff received the lone call at issue, April, 2019.

     In accordance with that proper relevant time period, Plaintiff produced in discovery his Verizon
     Wireless phone bill for the period April 2, 2019 to May 1, 2019, revealing the call log information for
     the call at issue in the case—the 4/11/19 call at 12:50 PM from Caller ID 409-655-0288—but
     redacting the call log information for the other calls, which have no relevance to this action
     whatsoever. Nonetheless, Request No. 1 in the subpoena demands production of all call logs and
     voicemail message logs from January 1, 2019 through the present, a duration of over one year.
     The production of call log/voicemail message log information for calls not at issue in this case is
     overly broad and constitutes an undue burden when compared to any relevance these call logs
     have on this matter, which is none.
Case 1:19-cv-01940-TWP-DML Document 68-1 Filed 02/20/20 Page 3 of 3 PageID #: 386




     Please feel free to contact me if you have any questions about this matter at misny@mmmb.com
     or 614-610-9657.

     Thank you,

     Sincerely,




     cc:     Erin L. Hoffman (Via Email)
             Peter C. Magnuson (Via Email)
             Amy G. Dunn (Via Email)
             Susanne A. Johnson (Via Email)
             Charles W. Gameros, Jr. (Via Email)




                                                   2
